
	

115 S1318 IS: Air Carrier Access Amendments Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1318
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Ms. Baldwin (for herself, Mr. Blumenthal, Mr. Markey, Ms. Hassan, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To protect the rights of passengers with disabilities in air transportation, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Air Carrier Access Amendments Act of 2017. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)In 1986, President Ronald Reagan signed the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), adding a provision now codified in section 41705 of title 49, United States Code (in this section referred to as the ACAA), prohibiting disability-based discrimination in air transportation.
 (2)Despite progress, many individuals with disabilities, including veterans, still encounter significant barriers while traveling in air transportation, such as—
 (A)damaged assistive devices; (B)inaccessible aircraft, lavatories, and communication media;
 (C)delayed assistance; (D)inequitable treatment of service animals;
 (E)inadequate disability cultural competency; and
 (F)a lack of suitable seating accommodations. (b)Sense of CongressThe following is the sense of Congress:
 (1)Access for individuals with disabilities in air transportation must move into the 21st century. Otherwise, individuals with disabilities will be left behind and unable to compete in today’s job market or enjoy the opportunities available to other citizens of the United States.
 (2)Aircraft must be designed to accommodate individuals with disabilities and air carriers must acquire aircraft that meet broad accessibility standards.
 (3)The ACAA must be updated to improve access to air transportation for individuals with disabilities. Legislation is necessary for the modernization of standards and requirements that will strengthen accessibility in air transportation, including the accessibility of aircraft.
 (4)The Department of Transportation and the Architectural and Transportation Barriers Compliance Board (in this section referred to as the Access Board) must promulgate regulations to ensure that all passengers with disabilities receive—
 (A)prompt and effective boarding, deplaning, and connections between flights; (B)accommodations, including nonstandard accommodations, that safely facilitate air travel; and
 (C)better access to airport facilities, including the provision of visually accessible announcements and full and equal access to aural communications.
 (5)Legislation is necessary to ensure that individuals with disabilities have adequate remedies available when air carriers violate the ACAA (including regulations prescribed under the ACAA).
 (6)Unlike other civil rights statutes, the ACAA does not contain a private right of action, which is critical to the enforcement of civil rights statutes. Legislation is necessary to correct this anomaly.
 3.DefinitionsIn this Act: (1)Access BoardThe term Access Board means the Architectural and Transportation Barriers Compliance Board.
 (2)Air carrierThe term air carrier means an air carrier or foreign air carrier (as those terms are defined in section 40102 of title 49, United States Code).
 (3)DisabilityThe term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), including the meaning under that section as amended by the ADA Amendments of 2008 (Public Law 110–325; 122 Stat. 3553).
 (4)SecretaryThe term Secretary means the Secretary of Transportation. 4.Improving access to air transportation for individuals with disabilities (a)In generalSection 41705 of title 49, United States Code, is amended to read as follows:
				
					41705.Accessibility of air transportation for individuals with disabilities
 (a)In generalIn providing air transportation, an air carrier may not discriminate against an individual on the basis of a disability, including by taking any of the actions prohibited under subsection (b) or not taking any of the actions required by subsection (c).
						(b)Prohibited actions
 (1)In generalAn air carrier may not— (A)directly or through a contractual, licensing, or other arrangement, discriminate in the full and equal enjoyment (within the meaning of that term under section 302(a) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182(a))) of air transportation;
 (B)deny the opportunity of an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, to participate in or benefit from the goods, services, facilities, advantages, accommodations, or other opportunities provided by the air carrier;
 (C)afford an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, with the opportunity to participate in or benefit from a good, service, facility, advantage, accommodation, or other opportunity that is not equal to a good, service, facility, advantage, accommodation, or other opportunity afforded to other individuals;
 (D)subject to paragraph (2), provide an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, with a good, service, facility, privilege, advantage, accommodation, or other opportunity that is different or separate from a good, service, facility, privilege, advantage, accommodation, or other opportunity provided to other individuals;
 (E)deny any goods, services, facilities, privileges, advantages, accommodations, or other opportunities to an individual because of the known disability of another individual with whom the individual is known to have a relationship or association;
 (F)impose or apply eligibility criteria that screen out or have the effect of screening out individuals with disabilities or a class of individuals with disabilities from fully enjoying any good, service, facility, privilege, advantage, accommodation, or other opportunity provided by the air carrier, unless the air carrier can demonstrate that such criteria are necessary for the provision of the good, service, facility, privilege, advantage, accommodation, or other opportunity;
 (G)directly or through a contractual, licensing, or other arrangement, use standards or criteria or methods of administration—
 (i)that have the effect of discriminating on the basis of disability; or (ii)that perpetuate the discrimination of others who are subject to common administrative control;
 (H)purchase or lease an aircraft that does not comply with this section and regulations prescribed under this section; or
 (I)refurbish an aircraft manufactured before the date of the enactment of the Air Carrier Access Amendments Act of 2017, or purchase or lease such an aircraft, unless the aircraft, to the maximum extent feasible, is made readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs, in accordance with this section and upon issuance of regulations prescribed under this section.
								(2)Exception
 (A)In generalSubject to subparagraph (B), an air carrier may provide an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, with a good, service, facility, privilege, advantage, accommodation, or other opportunity that is different or separate from the good, service, facility, privilege, advantage, accommodation, or other opportunity provided to other individuals if doing so is necessary to provide the individual or class of individuals with a good, service, facility, privilege, advantage, accommodation, or other opportunity that is as effective as the good, service, facility, privilege, advantage, accommodation, or other opportunity provided to other individuals.
 (B)AcceptanceAn individual or a class of individuals shall retain the authority to decide whether to accept or refuse a good, service, facility, privilege, advantage, accommodation, or other opportunity referred to in subparagraph (A).
 (C)Selection of goods, etc., provided to othersIf, in accordance with subparagraph (A), an air carrier provides to an individual or a class of individuals a good, service, facility, privilege, advantage, accommodation, or other opportunity that is different or separate from the good, service, facility, privilege, advantage, accommodation, or other opportunity provided to other individuals, the air carrier may not deny to an individual with a disability the opportunity to participate in the good, service, facility, privilege, advantage, accommodation, or other opportunity provided to such other individuals.
 (c)Required actionsAn air carrier shall— (1)afford goods, services, facilities, privileges, advantages, accommodations, and other opportunities to an individual with a disability in the most integrated setting appropriate to the needs of the individual;
 (2)make reasonable modifications in policies, practices, or procedures, when such modifications are necessary to afford goods, services, facilities, privileges, advantages, accommodations, or other opportunities to individuals with disabilities, unless the air carrier can demonstrate that making such modifications would fundamentally alter the nature of the goods, services, facilities, privileges, advantages, accommodations, or other opportunities;
 (3)take such measures as may be necessary to ensure that no individual with a disability is excluded, denied services, segregated, or otherwise treated differently from other individuals because of the absence of auxiliary aids or services, unless the air carrier can demonstrate that taking such measures would—
 (A)fundamentally alter the nature of a good, service, facility, privilege, advantage, accommodation, or other opportunity being offered; or
 (B)result in an undue burden to the air carrier; and (4)(A)remove architectural barriers to equal access by individuals with disabilities to goods, services, facilities, privileges, advantages, accommodations, or other opportunities provided by the air carrier, and communication barriers to such access that are structural in nature, in facilities of the air carrier (whether owned or leased by the air carrier) that were constructed before or altered after the date of the enactment of the Air Carrier Access Amendments Act of 2017, and remove barriers to such access in aircraft manufactured before such date of enactment and used by an air carrier for transporting individuals, if the removal of such barriers is readily achievable; or
 (B)if the air carrier can demonstrate that the removal of a barrier described in subparagraph (A) is not readily achievable, make such goods, services, facilities, privileges, advantages, accommodations, or other opportunities available through alternative methods that are readily achievable.
								(d)Complaints
 (1)In generalThe Secretary of Transportation shall ensure that individuals with disabilities traveling in air transportation are able—
 (A)to file complaints with the Department of Transportation in response to disability-related discrimination prohibited under this section or regulations prescribed under this section; and
 (B)to receive assistance from the Department through a toll-free hotline telephone number or comparable electronic means of communication.
 (2)Notice to passengers with disabilitiesEach air carrier shall include on its publicly available Internet website, any related mobile device application, and online service—
 (A)the hotline telephone number established under section 42302 or the telephone number for the Aviation Consumer Protection Division of the Department of Transportation and the Department’s disability assistance hotline telephone number or a comparable electronic means of communication;
 (B)notice that a consumer can file a disability-related complaint with the Aviation Consumer Protection Division;
 (C)an active link to the Internet website of the Aviation Consumer Protection Division for a consumer to file a disability-related complaint; and
 (D)notice that the consumer can file a disability-related complaint with the air carrier and the process and any timelines for filing such a complaint.
								(3)Investigation of complaints
 (A)In generalThe Secretary shall— (i)investigate each complaint of a violation of this section or a regulation prescribed under this section; and
 (ii)provide, in writing, to the individual that filed the complaint and the air carrier alleged to have violated this section or a regulation prescribed under this section, the determination of the Secretary with respect to—
 (I)whether the air carrier violated this section or a regulation prescribed under this section; and (II)the facts underlying the complaint.
 (B)ReferralIf the Secretary has reasonable cause to believe that any air carrier or group of air carriers is engaged in a pattern or practice of discrimination under this section, or any person or group of persons has been discriminated against under this section and such discrimination raises an issue of general public importance, the Secretary shall refer the matter to the Attorney General.
 (C)Publication of dataThe Secretary shall publish disability-related complaint data in a manner comparable to other aviation consumer complaint data.
 (D)Review and reportThe Secretary shall regularly review all complaints received by air carriers alleging discrimination on the basis of disability and shall report annually to Congress on the disposition of such complaints.
								(e)Civil action
							(1)Aggrieved persons
 (A)In generalAny person aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section may, during the 2-year period beginning on the date of the violation, bring a civil action in an appropriate district court of the United States.
 (B)Available reliefIf a court finds in favor of the plaintiff in a civil action brought under subparagraph (A), the court may award to the plaintiff equitable and legal relief, including compensatory and punitive damages, and shall, in addition to any such relief, award reasonable attorney’s fees, reasonable expert fees, and cost of the action to the plaintiff.
 (C)Exhaustion of administrative remediesAny person aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section shall not be required to exhaust administrative remedies before bringing a civil action under subparagraph (A).
 (D)Rule of constructionNothing in this paragraph shall be construed to invalidate or limit other Federal or State laws affording to people with disabilities greater legal rights or protections than those granted by this section.
								(2)Enforcement by Attorney General
 (A)In generalThe Attorney General may bring a civil action on behalf of persons aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section in any appropriate district court of the United States.
 (B)Authority of courtIn a civil action under subparagraph (A), the court may— (i)grant any equitable relief that the court considers to be appropriate;
 (ii)award such other relief as the court considers to be appropriate, including monetary damages to persons aggrieved by the violation by an air carrier of this section or a regulation prescribed under this section, when requested by the Attorney General; and
 (iii)assess a civil penalty against the air carrier. (f)Rule of constructionNothing in this subchapter shall require an air carrier to permit an individual to participate in or benefit from goods, services, facilities, privileges, advantages, accommodations, or other opportunities if the individual poses a significant risk to the health or safety of others that cannot be eliminated by a modification of policies, practices, or procedures or by the provision of auxiliary aids or services.
 (g)DefinitionsIn this section: (1)Access BoardThe term Access Board means the Architectural and Transportation Barriers Compliance Board.
 (2)Air carrierThe term air carrier means an air carrier or, subject to section 40105(b), a foreign air carrier.
 (3)DisabilityThe term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), including the meaning under that section as amended by the ADA Amendments of 2008 (Public Law 110–325; 122 Stat. 3553).
 (4)Readily achievableThe term readily achievable means easily accomplishable and able to be carried out without much difficulty or expense. In determining whether an action is readily achievable, factors to be considered include—
 (A)the nature and cost of the action needed; and (B)the overall financial resources of the air carrier..
 (b)Technical assistanceNot later than 180 days after the date of the enactment of this Act, the Secretary shall ensure the availability and provision of appropriate technical assistance manuals to individuals and entities with rights or responsibilities under section 41705 of title 49, United States Code, as amended by subsection (c).
 (c)Clerical amendmentThe chapter analysis for chapter 417 of title 49, United States Code, is amended by striking the item relating to section 41705 and inserting the following:
				41705. Accessibility of air transportation for individuals with disabilities..
			5.Standards
			(a)Aircraft with new or amended type certificates
 (1)In generalNot later than 18 months after the date of the enactment of this Act, the Access Board shall, in consultation with the Secretary, prescribe regulations setting forth the minimum standards to ensure that aircraft with type certificates under part 21 of title 14, Code of Federal Regulations, issued or amended after the date the regulations are issued, and related boarding and deplaning equipment, are accessible, in terms of design for, transportation of, and communication to, individuals with disabilities, including individuals who use wheelchairs.
 (2)Covered aircraft, equipment, and featuresThe standards issued under paragraph (1) shall address, at a minimum,— (A)boarding and deplaning equipment, including ensuring that there is a route accessible for individuals with disabilities;
 (B)seating accommodations; (C)lavatories;
 (D)captioning in-flight entertainment and any other aural communication;
 (E)individual video displays; (F)visually accessible announcements;
 (G)adequate in-cabin stowage for assistive devices; and
 (H)proper stowage of assistive devices in the cargo hold to prevent damage.
					(b)Aircraft with an existing type certificate
 (1)In generalNot later than one year after the date of the enactment of this Act, the Access Board shall, in consultation with the Secretary, prescribe regulations setting forth minimum standards to ensure that barriers to the access of individuals with disabilities, including individuals who use wheelchairs, on aircraft with type certificates issued under part 21 of title 14, Code of Federal Regulations, before such date of enactment, are removed to meet basic accessibility needs of individuals with disabilities to the extent readily achievable.
 (2)Removal of barriersThe standards issued under paragraph (1) shall apply at a minimum to stowage of wheelchairs in the cargo hold, captioning in-flight entertainment and any other aural communication, visually accessible announcements, individual video displays, and improved access to seating and lavatories in all aircraft.
 (c)Airport facilitiesNot later than one year after the date of the enactment of this Act, the Access Board shall, in consultation with the Secretary, issue or revise standards that ensure all gates (including counters), ticketing areas, and customer service desks at airports are accessible to and usable by all individuals with disabilities, including through the provision of visually accessible announcements and full and equal access to aural communications.
 (d)Websites and kiosksNot later than one year after the date of the enactment of this Act, the Access Board shall, in consultation with the Secretary, prescribe regulations setting forth minimum standards to ensure that individuals with disabilities are able to access kiosks and websites in a manner that is equally as effective as individuals without disabilities, with a substantially equivalent ease of use. Such standards shall be consistent with the standards set forth in the Web Content Accessibility Guidelines 2.0 Level AA of the Web Accessibility Initiative of the World Wide Web Consortium or any subsequent version.
 (e)RegulationsNot later than 180 days after the Access Board issues standards under this section, the Secretary shall prescribe such regulations as are necessary to implement those standards, including the requirement to maintain accessible features of aircraft, equipment, and facilities.
			6.Regulations
			(a)Accessibility of air travel to individuals with disabilities
				(1)Assistance
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe or revise regulations to ensure that individuals with disabilities who request assistance at any time while traveling in air transportation receive timely and effective assistance at airports and on aircraft from trained personnel. Such assistance may be in boarding or deplaning an aircraft, connecting between flights, or any other similar or related request.
 (B)TrainingThe Secretary shall require air carriers to ensure that personnel, including contractors, who may be providing physical assistance to a passenger with a disability receive hands-on training on an annual basis in performing that assistance, including the use of all equipment.
 (2)Ticketing practices and seat assignmentsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe or revise regulations—
 (A)to ensure that individuals with disabilities receive accommodations, if requested, in ticketing and pre-flight seat assignments;
 (B)to require air carriers to provide priority access to bulkhead seating to people with disabilities who need access to the features of those seats due to a disability regardless of class of service of ticket purchased; and
 (C)to ensure the right of passengers with disabilities to stow assistive devices, including medication and medical supplies, without cost.
 (3)Service animalsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue revised regulations—
 (A)eliminating additional documentation for psychiatric service animals;
 (B)protecting the ability of travelers to use emotional support animals in air transportation; and
 (C)prohibiting air carriers from requesting medical documentation regarding the need for a service animal as a standard requirement for access.
 (b)Review and amendmentThe Access Board and the Secretary shall periodically review and, as appropriate, amend regulations and standards prescribed under this section.
 7.Civil penaltiesSection 46301(a) of title 49, United States Code, is amended by adding at the end the following new paragraph:
			
				(7)Penalties relating to harm to passengers with disabilities
 (A)Penalty for bodily harm or damage to wheelchair or other mobility aidThe amount of a civil penalty assessed under this section for a violation of section 41705 that involves damage to a passenger’s wheelchair or other mobility aid or injury to a passenger with a disability may be increased above the otherwise applicable maximum amount under this section for a violation of section 41705 to an amount not to exceed 3 times the maximum penalty otherwise allowed.
 (B)Each act constitutes separate offenseNotwithstanding paragraph (2), a separate violation of section 41705 occurs for each act of discrimination prohibited by that section..
		8.Airline Passengers with Disabilities Bill of Rights
 (a)Airline passengers with disabilities bill of rightsThe Secretary shall develop a document, to be known as the Airline Passengers with Disabilities Bill of Rights, using plain language to describe the basic rights and responsibilities of air carriers, their employees and contractors, and people with disabilities under the section 41705 of title 49, United States Code, as amended by section 4.
 (b)ContentThe Airline Passengers with Disabilities Bill of Rights shall include, at a minimum, the following:
 (1)The right of passengers with disabilities to be treated with dignity and respect. (2)The right of passengers with disabilities to receive timely assistance, if requested, from properly trained air carrier and contractor personnel.
 (3)The right of passengers with disabilities to travel with wheelchairs, mobility aids, and other assistive devices, including necessary medications and medical supplies, including stowage of such wheelchairs, aids, and devices.
 (4)The right of passengers with disabilities to receive seating accommodations, if requested, to accommodate a disability.
 (5)The right of passengers with disabilities to receive announcements in an accessible format. (6)The right of passengers with disabilities to speak with a complaint resolution officer or to file a complaint with an air carrier or the Department of Transportation.
 (c)ConsultationsIn developing the Airline Passengers with Disabilities Bill of Rights, the Secretary shall consult with stakeholders, including disability organizations and air carriers and their contractors.
 (d)DisplayEach air carrier shall include the Airline Passengers with Disabilities Bill of Rights— (1)on a publicly available Internet website of the air carrier; and
 (2)in any pre-flight notifications or communications provided to passengers who alert the air carrier in advance of the need for accommodations relating to a disability.
 (e)TrainingThe Secretary shall ensure that employees of air carriers and their contractors receive training on the Airline Passengers with Disabilities Bill of Rights.
			9.Study on in-cabin wheelchair restraint systems
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Access Board, in consultation with the Secretary, shall—
 (1)conduct a study to determine the ways in which individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be accommodated on board aircraft through in-cabin wheelchair restraint systems;
 (2)issue minimum guidelines for such systems; and (3)submit to Congress a report on the study.
 (b)RegulationsNot later than 180 days after completing the study required by subsection (a), the Secretary shall prescribe regulations consistent with the findings of the study and minimum guidelines issued by the Access Board under subsection (a)(2).
			10.Advisory committee on the air travel needs of passengers with disabilities
 (a)In generalThe Secretary shall establish an advisory committee for the air travel needs of passengers with disabilities (in this section referred to as the advisory committee) to advise the Secretary in implementing section 41705 of title 49, United States Code, as amended by section 4.
			(b)Membership
 (1)In generalThe Secretary shall appoint the members of the advisory committee as follows: (A)At least 2 members of the advisory committee shall be representatives of each of the following:
 (i)Individual passengers with disabilities. (ii)National disability organizations.
 (B)At least 2 members of the advisory committee shall be representatives of each of the following: (i)Airport operators.
 (ii)Air carriers. (iii)Entities contracted by air carriers to provide services to individuals with disabilities.
 (c)Travel expensesMembers of the advisory committee shall serve without pay but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
 (d)ChairpersonThe Secretary shall designate, from among the individuals appointed under subsection (b)(1)(A), an individual to serve as chairperson of the advisory committee.
 (e)DutiesThe duties of the advisory committee shall include— (1)assessing the disability-related access barriers encountered by air travelers with disabilities;
 (2)determining the extent to which the programs and activities of the Department of Transportation are addressing those barriers;
 (3)making recommendations to the Secretary with respect to improving the air travel experience of passengers with disabilities; and
 (4)carrying out activities needed to make the reports and recommendations required by subsection (f).
				(f)Reports
 (1)In generalNot later than February 1, 2018, and annually thereafter, the advisory committee shall submit to the Secretary a report on the needs of passengers with disabilities in air travel. Each report shall contain—
 (A)an assessment of disability-related access barriers that were evident in the preceding year and those that are likely to be an issue during the 5-year period beginning on the date of the report;
 (B)an evaluation of the extent to which the programs and activities of the Department of Transportation are eliminating disability-related access barriers;
 (C)a description of the actions of the advisory committee during the preceding calendar year; (D)a description of activities that the advisory committee proposes to undertake in the succeeding calendar year; and
 (E)any recommendations for legislation, administrative action, and other action that the advisory committee considers appropriate.
 (2)Submission to CongressNot later than 60 days after receiving a report under paragraph (1), the Secretary shall transmit to Congress a copy of the report along with any comments that the Secretary considers appropriate.
 (g)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App. 14), the advisory committee shall continue in effect until terminated by an Act of Congress.
			
